DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the styrene-based elastomer embodiment having olefin-based units distinguishes over the olefin resin.
In claim 1, it is unclear how the crosslinking aid distinguishes over the crosslinking agent.
In claim 1, it is unclear what is meant by a “higher” fatty acid.
In claims 4, 9 and 10, it is unclear whether “polyfunctional (meth)acrylate compound” refers to a compound having two or more (meth)acrylate groups, to a compound that has one (meth)acrylate group in combination with at least one other non-(meth)acrylate group or to a (meth)acrylate compound that has more than one function.
Prior Art Search
A prior art search has not revealed any document that anticipates or renders obvious the presently claimed combination of ingredients and blending amounts thereof.  CN 10157618 A, illustrative of the closest prior of record, discloses a composition 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765